Citation Nr: 1236799	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for early menopause as secondary to the service-connected total abdominal hysterectomy for symptomatic leiomyoma uteri. 

2. Entitlement to service connection for early arthritis as secondary to the service-connected total abdominal hysterectomy for symptomatic leiomyoma uteri.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1986 to September 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran contends that she previously filed a claim for service connection for arthritis in 1988.  In October 1988 the Veteran filed a claim for chronic ear infections, numbness in the extremities and back pain.  Those claims were denied in a January 1989 rating decision.  There is no indication that the Veteran previously claimed arthritis, or that her previous claims for chronic ear infections, numbness in the extremities and back pain were complaints of symptoms of arthritis. 

The issue of service connection for early arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an October 2011 written statement, prior to the promulgation of a Board decision, the Veteran withdrew her appeal for service connection for early menopause. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of service connection for early menopause have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

The May 2009 rating decision denied service connection for early menopause and early arthritis.  The Veteran perfected an appeal in April 2009.  In an October 2011 statement, the Veteran stated that she was only appealing the denial of service connection for early arthritis and effectively withdrew her appeal for service connection for early menopause.  As the Veteran withdrew her appeal of that issue, there remain no allegations of error of fact or law for appellate consideration and the Board has no jurisdiction to review the issue of service connection for early menopause.


ORDER

The issue of service connection for early menopause as secondary to the service connected total abdominal hysterectomy for symptomatic leiomyoma uteri is dismissed. 


REMAND

A review of the claims file indicates that there are outstanding VA medical records, therefore a remand for such records is necessary.  VA has a duty to obtain records that are in its possession, such as VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The most recent VA treatment records associated with the record are dated in 2009; however, the Veteran indicated in her October 2011 statement that she has been treated at VA facilities in Jackson, Mississippi and Memphis, Tennessee.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated her for arthritis since October 2009.  Obtain VA treatment records from the VA medical center in Memphis, Tennessee and Jackson, Mississippi and all associated clinics, as well as any other facility identified by the Veteran or the record. 

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


